Citation Nr: 1504400	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

In July 2012, the Board denied the Veteran's claims of entitlement to service connection for hearing loss, tinnitus, and a lumbar spine disorder.  The Board also determined that the Veteran's July 2006 initial claim of entitlement to service connection for a "back condition" should have been construed as two separate claims, one for a lumbar spine disorder and the other for a cervical spine disorder.  Because the Veteran perfected an appeal as to both issues, the Board found that the service connection claim for the cervical spine disorder was within the Board's jurisdiction.  Nevertheless, the case was remanded to schedule the Veteran for a Board hearing as to this remaining issue.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of the hearing is of record.  The Board remanded the case for further development in June 2013.  That development was completed, and the case was returned to the Board for appellate review.

In December 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Joint Motion, the Board finds that remand is necessary to provide a new VA examination.  Specifically, the parties agreed that the July 2013/September 2013 VA examination/opinion that the Board relied on was inadequate in light of the Board's finding that the Veteran's cervical spine disorder did not clearly and unmistakably exist prior to his active service.

In addition, the Board acknowledges the Veteran's report that he has received treatment for his cervical spine since the Board's prior decision.  See January 2015 written statement.  The Veteran will have an opportunity to submit or request that VA attempt to obtain any additional treatment records on remand.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records dated from May 2013 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the electronic claims file.  In this regard, the examiner is directed to the December 2013 Board decision for a factual background of the case up until that time, including the Veteran's contentions and references to some relevant service and post-service records contained in the electronic claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current cervical spine disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

In providing this opinion, the examiner must presume that the Veteran did not have a cervical spine disorder prior to service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


